DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment including both the drag bias member and the clamp bias member (as recited in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Media Clamp With Roller on a Swingarm.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, Applicant recites a “drag bias member” which corresponds to structure 334 as shown in Fig. 3C of Applicant’s drawings. However, this structure appears to be in the same position as the clamp bias member 218 (as shown in Fig. 2B of Applicant’s drawings). Since claim 7 includes both the clamp bias member and the drag bias member, it is not clear how the two structures can exist in the same embodiment. 
	In claim 9, it is not clear what the pressing component is and how it “periodically engages” with the second portion of the auxiliary bias member. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (US 4,852,868).
With respect to claim 1, Fukui et al. disclose a clamp, comprising: 
a chassis (main body of a copying apparatus; Fukui et al., col. 2, lines 50-53); 
a swingarm 30 disposed on the chassis (Fukui et al., col. 4, lines 9-11; Fig. 3); 
a clamp wheel 20 disposed on a first end of the swingarm 30 to engage with a drag portion 15 of the chassis (as shown in Fig. 3 of Fukui et al.); and 
an auxiliary bias member 22 to exert a force against the clamp wheel 20 to resist a rotation of the clamp wheel (the friction created by pressing clamp wheel 20 to drag portion 15 will cause the clamp wheel 20 to resist rotation to a certain extent), the force to periodically increase in magnitude. Note, the language “the force to periodically increase in magnitude” is a recitation of a desired result without the positive recitation of any structure to carry out that result. 
With respect to claim 2, Fukui et al. disclose a clamp bias member 32 engaged with the swingarm 30 to bias the clamp wheel 20 towards the drag portion 15 (as shown in Fig. 3 of Fukui et al.).
With respect to claim 3, Fukui et al. disclose that the swingarm 30 is hingeably engaged with the chassis at a fulcrum 31 of the swingarm 30 (Fukui et al., col. 4, lines 9-11; Fig. 3). 
With respect to claim 4, Fukui et al. disclose that the clamp bias member 32 is engaged with a second end of the swingarm 30 (as shown in Fig. 3 of Fukui et al.), the clamp bias member 32 to exert a force on the second end and the swingarm 30 to transfer the force through the fulcrum 31 so as to bias the clamp wheel 20 towards the drag portion 15.
With respect to claim5, Fukui et al. disclose that the clamp is to clamp media in between the clamp wheel 20 and the drag portion 15 (Fukui et al., col. 3, lines 15-18).
With respect to claim 6, Fukui et al. disclose a media clamp, comprising: 
a swingarm 30 pivotably disposed on a chassis  (main body of a copying apparatus; Fukui et al., col. 2, lines 50-53 and col. 4, lines 9-11; Fig. 3); 
a clamp wheel 20 disposed on a first end of the swingarm 30; 
a drag wheel 15 disposed on the chassis adjacent to the clamp wheel 20 (as shown in Fig. 3 of Fukui et al.); 
a clamp bias member 32 to urge the swingarm 30 in a pivoting direction relative to the chassis such that the clamp wheel 20 is urged towards the drag wheel 15 (Fukui et al., col. 4, lines 10-12; Fig. 3); and 
an auxiliary bias member 22 to exert a force against the clamp wheel 20 (as shown in Fig. 3 of Fukui et al.), the force to periodically increase in magnitude. Note, the language “the force to periodically increase in magnitude” is a recitation of a desired result without the positive recitation of any structure to carry out that result. 
With respect to claim 10, Fukui et al. disclose a media transporter, comprising: 
a track 2 comprising a transport path (for transporting sheets); and 
a clamp to engage with the track to transport media along the transport path, comprising: 
a swingarm 30 pivotably disposed on a chassis (main body of a copying apparatus; Fukui et al., col. 2, lines 50-53 and col. 4, lines 9-11; Fig. 3); 
a clamp wheel 20 disposed on a first end of the swingarm 30; 
a drag wheel 15 disposed on the chassis adjacent to the clamp wheel; 
a clamp bias member 32 to urge the swingarm in a pivoting direction relative to the chassis such that the clamp wheel 20 is urged towards the drag wheel 15 (Fukui et al., col. 4, lines 10-12); and 
an auxiliary bias member 22 to exert a force against the clamp wheel 20 to resist a rotation of the clamp wheel 20 (the friction created by pressing clamp wheel 20 to drag portion 15 will cause the clamp wheel 20 to resist rotation to a certain extent), the force to periodically increase in magnitude. Note, the language “the force to periodically increase in magnitude” is a recitation of a desired result without the positive recitation of any structure to carry out that result.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 4,852,868), as applied to clam 6 above, and further in view of Acton et al. (US 2007/0102871).
With respect to claim 7, Fukui et al. disclose the claimed media clamp except for the drag bias member. However, Acton et al. teach a similar media clamp including a drag bias member 50 exerting an inward torque on a drag wheel 44 to resist an outward rotation of the drag wheel 44 (bias member 50 resists rotation in both inward and outward rotations). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Acton et al. with the media clamp disclosed by Fukui et al. for the advantage of preventing unwanted rotation of the drag wheel 44. 
With respect to claim 8, Fukui et al. in view of Acton et al. disclose that the media clamp is to pinch media in between the clamp wheel 20 and the drag wheel 15, the clamp bias member 32 and the drag bias member 50 each to resist the media moving in an outward direction.
With respect to claim 9, Fukui et al. disclose that the auxiliary bias member 22 comprises a first portion to exert a force against the clamp wheel (the bearing portion of 22 that supports clamp wheel 22) and a second portion that is capable of periodically engaging with a pressing component. It is noted that the pressing component is not positively claimed as part of the invention and therefore is not required to be met by the prior art. 



Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11-15 have been indicated as containing allowable subject matter primarily for the rib disposed along the transport path to deflect a portion of the auxiliary bias member to increase the force exerted by the auxiliary bias member against the clamp wheel. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada et al. is cited to show another example of a media clamp, comprising: 
a swingarm  pivotably disposed on a chassis; a clamp wheel  disposed on a first end of the swingarm; a drag wheel disposed on the chassis adjacent to the clamp wheel; a clamp bias member to urge the swingarm in a pivoting direction relative to the chassis such that the clamp wheel is urged towards the drag wheel; and an auxiliary bias member  to exert a force against the clamp wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 25, 2022